          Case 3:18-cv-05945-VC Document 75 Filed 04/30/19 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  SOCIAL TECHNOLOGIES LLC,                         Case No. 18-cv-05945-VC
                 Plaintiff,
                                                   ORDER DENYING MOTION TO
          v.                                       INTERVENE
  APPLE INC.,                                      Re: Dkt. No. 65
                 Defendant.



       Proposed intervenor Christopher Anthony has not established that he is entitled to

intervene in this action under Rule 24(a), nor has he persuaded the Court that he should be

permitted to do so under Rule 24(b). See Fed. R. Civ. P. 24. To begin, Anthony’s claimed

“protectable interest” in the trademark dispute between Social Technologies and Apple is based

only on conclusory allegations. See Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 817,
820 (9th Cir. 2001). Anthony’s sparse complaint does not show that he has “legally sufficient

market penetration” – or, indeed, any market penetration – as necessary to assert common law

trademark rights. See Gold Club–SF, LLC v. Platinum SJ Enter., No. 13-cv-03797-WHO, 2013

WL 5273070, at *6 (N.D. Cal. Sept. 18, 2013) (internal quotations omitted). Moreover, despite

being aware of both parties’ use of the Memoji mark prior to the start of this lawsuit, Anthony

waited almost six months before moving to intervene. Allowing a third party to enter the case

now would upend the schedule, thus prejudicing both parties. See Garza v. Cty. of Los Angeles,

918 F.2d 763, 777 (9th Cir. 1990).
       This does not, of course, preclude Anthony from filing a separate lawsuit, assuming he
          Case 3:18-cv-05945-VC Document 75 Filed 04/30/19 Page 2 of 2




has a good-faith basis for it. Anthony may also request leave to file an amicus brief in this case if

he believes it necessary.

       IT IS SO ORDERED.

Dated: April 30, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                  2
